Per Curiam.
Out examination of this case leads us to the conclusion that the decree appealed from should be affirmed, and for the reasons given in the opinion of Arice-Chancellor Emery delivered in the court below, except that we have not found it necessary to consider the following question discussed in the opinion, viz., whether a promise made by a legatee to a testator that he will “provide well” for another legatee, and which promise induces the testator to refrain from altering his will for the purpose of further providing for that other legatee, is enforceable after the death of the testator by the legatee for whose benefit it was made. We find it unnecessary for the reason that the proofs will not, in our opinion, justify the conclusion that any such promise was made by the defendant’s testator to his father.
The decree under review will be affirmed.
For affirmance—Ti-ie Chancellor, Chiee-Justice, Garrison, Swayze, Reed, Trenohard, Parker, Bergen, Voor-HEES, MiNTLRN, BoGERT, ArREDENBURGH, VROOM, GRAY, DlLL —15.
For reversal—None.